—In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian for the person and property of Cornelia Brady, the objectant, Barbara Brady Prado, appeals from an order of the Supreme Court, Suffolk County (Leis, J.), dated November 6, 1998, which granted the motion of the petitioner, Cornelia Brady Wallace, to remove Cornelia Brady’s son, Brent Y. Brady, as her guardian, and appointed Nancy Burner as the guardian.
Ordered that the order is affirmed, without costs or disbursements.
Although the objectant has appealed from an order which granted the motion of the petitioner, Cornelia Brady Wallace, to remove Cornelia Brady’s son, Brent Y. Brady, as her guardian, and appointed Nancy Burner as the guardian, she fails to raise any arguments relevant to that order. Instead, the only issues raised pertain to an earlier order of the same court, dated September 1, 1998, adjudicating Cornelia Brady to be incapacitated and appointing a guardian. Accordingly, the order is affirmed. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.